Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 11, 2019

                                       No. 04-18-00833-CV

                 IN THE INTEREST OF M.A.G. AND Z.A.G., CHILDREN,

                   From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2017FLI001815 C3
                           Honorable Sid L. Harle, Judge Presiding

                                          ORDER
        The trial court’s judgment was signed on October 12, 2018. Because appellant timely
filed a motion for new trial and notice of appeal, the clerk’s record and reporter’s record were
due to be filed in this court on February 11, 2019. See TEX. R. APP. P. 35.1(a). The trial court
clerk and court reporter have filed notifications of late record stating that appellant has failed to
request and pay, or make arrangements to pay, the fees for preparing the clerk’s record and
reporter’s record, and that appellant is not entitled to appeal without paying the fee.

        Accordingly, it is ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee for preparing the clerk’s record
has been paid or arrangements have been made to pay the clerk’s fee and the contents of the
clerk’s record have been designated, and (2) a written request has been made for preparation of
the reporter’s record pursuant to TEX. R. APP. P. 34.6 (b)(1), and the reporter’s fee has been paid
or arrangements have been made to pay the reporter’s fee; or (3) appellant is entitled to appeal
without paying the clerk’s fee and the court reporter’s fee.

         If appellant fails to respond within the time provided, and the clerk’s record is not timely
filed, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court